Title: To James Madison from the Muskingum County, Ohio, Militia, 30 September 1809
From: Muskingum County, Ohio, Militia
To: Madison, James


Sir
Zaneville Muskingum County Ohio 30th Sepr. 1809
The Commissioned and Staff Officers of the fourth Brigade in the third Division of Ohio Militia, have seen and lamented in common with their fellow Citizens, that the efforts of an enlightened and patriotic Government, to secure to our country the enjoyment of her national rights, have been fruitless and unavailing.
Amid the convulsions, which have agitated the ancient world, and which have shaken the Governments of Europe to the Center; however desireable it was scarcely to be expected, that the same cautious observance of the Law of Nations, should distinguish the Conduct of the bellegerent powers, as in less turbulent and unquiet periods.
Our country has ever been willing to make every allowance for those ungovernable passions which have marked the progress of the present war, with ruin and devestation.
But it has been reserved for the present age to witness a total derilection of public principle, and a disregard of National obligations, Theoretically advocated and practically enforced.
We have no wish Sir, in this important Crisis to dictate to the Executive of the Union, what measures the honour and essential interests of our country, may require. To the Government of our Choice we look for support, and upon it we rely with unshaken confidence. It is as much our inclination as it is our duty, to leave it with the Constituted authorities of the Union. But if ever there was a Period, which could justify an expression of the public sentiment, that period is the present. We have seen the Conduct of the Belligerent powers marked with a Series of insults and agressions without a parallel in the history of the world; we have seen our neutrality violated, ourselves insulted, and our national sovereignty attacked; we have seen our commerce upon the Ocean, the Common highway of all nations, interdicted by the Decrees & Orders of France & England, and that nothing might be wanting to fill the Measure of our forbearance, an arrangement amicably adjusted by the Minister of one of those powers, has been disavowed by his government.
We depricate war as a great public calamity; but still more do we depricate outrages like these; which originated in ambition and injustice, and which if not resisted, will finally determinate in national dishonour and degradation.
We Pledge ourselves in our Character of Soldiers & Citizens, to support such Measures as our Government may adopt, to meet the approaching crisis; and we doubt not, but the Same Spirit, which enabled our Fathers to atchieve the Independance of these United States will enable their Sons to defent [sic] it.
William Raynolds Brigd. Majr. and aid to General Lewis Cass
